DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7, 10, 14-16, and 18   in the reply filed on October 13, 2020 is acknowledged.  The traversal is on the ground(s) that WO 02/41715 does not show a lack of unity.  It is argued that WO 02/041715 discloses a system in which product and flavoring are dispensed into a drum that is subsequently rotated to coat the product in the flavoring. This system provides for sequential falling stream of product and falling stream of flavoring, not intersecting falling streams, as the claims recite.   This is not found persuasive because claimed invention is directed to an apparatus and the apparatus of WO 02/04175 has the same parts/components and capable of performing the same method steps that applicant argues distinguish the claimed invention over the WO 02/04175.   
The requirement is still deemed proper and is therefore made FINAL.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10, 14-16, and 18    is/are rejected under 35 U.S.C. 103 as being unpatentable WO 02/41715.
Claims 1 is directed to a blending apparatus for coating product in flavoring comprising: a product dispenser configured to dispense a falling stream of product; a flavoring dispenser configured to dispense a falling stream of flavoring; a blending chute for receiving the dispensed product and flavoring; and characterized by a deflection surface, wherein the deflection surface is a deflection surface of the blending chute, wherein the deflection surface is configured to deflect at least the falling stream of product, thereby bringing the falling stream of product and the falling stream of flavoring 
WO 02/41715 disclose the following features:
 
Claim 1 Limitations
WO 02/41715 Support
a product dispenser (10, 110) configured to dispense a falling stream of product
See Figure 2, mixing device 320 
a flavouring dispenser (20, 120) configured to dispense a falling stream of flavouring
see Figure 2, 220 product chute
a blending chute (30, 130) for receiving the dispensed product and flavouring
See Figure 2, 313
a deflection surface (31), wherein the deflection surface is a deflection surface of the blending chute (30, 130), wherein the deflection surface is configured to deflect at least the falling stream of product. 
As shown in Figure 5, there are protrusions 326 inside the drums serving to stir and mix the food items and 10 the flavoring S together as the drums rotate.



WO 02/41715 shows bringing the falling stream of product and the falling stream of flavoring together while both are still falling by causing the falling stream of product and the falling stream of flavoring to intersect in Fig. 5A.  It would have been obvious to one skilled in the art to let the products fall and mix together at the same time in product dispenser 320 (see figure 3), especially in that it is taught that protrusions can be within the mixing device/drum. This would allow the product fall and mix 



Claim 2 recites that the blending chute is movable from a first position, at which it receives the product and flavoring, to a second position.
Claim 5 recites that the blending chute is a first blending chute, and wherein the apparatus further comprises a second blending chute; wherein the second blending chute is movable to the first position after the first blending chute is moved away from the first position.
Claim 6 recites that the first and second blending chutes are coupled to one another such that movement of the first blending chute away from the first position causes movement of the second blending chute towards the first position. 
As to claims 2, 5 and 6, Figure 3 shows an example of the mixing device 320, structured such that a plurality of small drums Tx-Tm will rotate around a vertical axis of rotation O while each of them rotates around itself. Explained more in detail with 15 reference to Figure 4A, the drums Ts-Tra are attached to the tips of arms 321 extending radially from the axis of rotation O such that as the central rotary shaft along the axis of rotation is rotated, the drums Tj-Tj, rotate horizontally together with the arms 321, as indicated by 20 arcuate arrows. Each arm 321carries on its end distal from the axis of rotation O a rotary member 321b adapted to rotate around its direction of extension. As shown in Figure 4B, the rotary member 321b is connected to a fixed annular rack 323 and a pinion 322 such that, 
It would have been obvious that a blending chute could be configured to be moved from the first position towards the second position while the falling stream of product and the falling stream of flavoring fall through the blending chute, as this would allow multiple ingredients to be added as discussed above.   
It would have been obvious to allow the second blending chute to be movable to the first position after the first blending chute is moved away from the first position so as to make the sure the ingredients can be added sequentially and not lost during production.   
As to the movement, it would have been obvious that the chute would be attached so that movement of the first blending chute away from the first position causes movement of the second blending chute towards the first position. 

Claim 3 recites that the blending chute is configured to be moved from the first position towards the second position while the falling stream of product and the falling stream of flavoring fall through the blending chute. At pg. 12, lines 1-18, it is noted that multiple ingredients and multiple mixing devices can be used.  It would have been obvious to one skilled in the art to have the chute to move positons based on what mixing device is being filled as this allows the process to use multiple chutes/ingredients.

Claim 4 recites that the blending chute comprises a closeable opening at a downstream end of the blending chute, the blending chute being configured to hold the received product and flavoring therein before discharging.
It would have been obvious to have a closeable opening at downstream end of the blending chute.  Otherwise, the ingredients would just fall out before mixing. 

Claim 7 recites that the blending chute is configured to discharge the received product and flavoring at a discharge position, the discharge position being laterally offset from the first position.
As shown in Figure 2, the device 313 includes a supply device for flavor and a hopper for product 220 (pg. 7, lines 25-30). It would have been obvious to offset the two laterally from each other as Figure 2 shows the two side by side.  

Claim 10 recites that the first blending chute and second blending chute are coupled such that they are rotatable about a common axis wherein rotation of the blending chutes in a first direction moves each of the blending chutes sequentially between the first position and the second position.
At page 14, it is discussed that a receiving chute and 31 and chute 32 is used in Figure 7.  Figure 3 shows an example of the mixing device 320, structured such that a plurality of small drums Tx-Tm will rotate around a vertical axis of rotation O while each of them rotates around itself. It would have been obvious to rotate the chute/mixer about a common axis wherein rotation of the blending chutes in a first direction moves each of the blending chutes sequentially between the first position and the second position.


Claim 14 recites that the flavoring dispenser is located over both an upper opening and a lower opening of the blending chute.
As shown in Figure 2, the device 313 includes a supply device for flavor and a hopper for product 220 (pg. 7, lines 25-30). It would have been obvious to provide the above the blending chute/mixing device.  


At pg. 5, lines 30-35, it is discussed that a signal s2 is received so that the product and flavor can be released.  It would have been obvious to provide a controller (50) for controlling the relative times at which the product dispenser (10, 110) and flavoring dispenser (20, 120) dispense product and flavoring.

Claim 16 recites that the product dispenser dispenses product at a product dispense position and the flavoring dispenser dispenses product at a flavoring dispense position, wherein the product dispense position and the flavoring dispense position are laterally offset from one another.
As shown in Figure 2, the device 313 includes a supply device for flavor and a hopper for product 220 (pg. 7, lines 25-30). It would have been obvious to offset the two laterally from each other as Figure 2 shows the two side by side.  

Claim 18 recites that the flavoring dispenser is configured to dispense a solid granular flavoring.
At page 3, lines 35-38, the seasoning is a particulate which is also considered to be a granulate. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP A DUBOIS/               Examiner, Art Unit 1791                                                                                                                                                                                         
/DONALD R SPAMER/               Primary Examiner, Art Unit 1799